Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 07 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,538,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

           EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Herd on 13 July 2021.
The application has been amended as follows: 

IN THE SPECIFICATION:
	Paragraph [0001], line 2, after “2016,”, insert – now United States Patent No. 10,588,397, --.

IN THE CLAIMS:
	Cancel claim 17.


	The above change to cancel claim 17 was made in view of a telephone interview on 13 July 2021 made by the examiner to Mr. Matthew Herd upon further review of the prior art by the examiner. Examiner stated that U.S. Patent No. 2,250,112 (to Larson) shows in Figs. 1, 2 and 5, for example, features of a brush, more specifically, bristles of a first subset and a second subset arranged in respective columns,  which can meet the limitations of amended independent claim 17. Mr. Herd authorized canceling claim 17 thus placing the application in condition for allowance.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





									/RANDALL E CHIN/                                                                                                                                  Primary Examiner, Art Unit 3723